The Chancellor.
The complainants, as judgment creditors of the defendant John Grissom, seek to set aside a previous conveyance of land made by him to his co-defendant, William Grissom, who is his son. They allege that such conveyance was made to defraud creditors, and that no consideration whatever was paid or secured to be paid'therefor. The defendants have put in a joint answer, in which they deny all fraud, and state that the land was sold in good faith, for the consideration of eight thousand dollars; that this consideration was made up in part by a claim of thirty-nine hundred dollars, which, upon a settlement between them, was found due by the father to the son, for services rendered by the latter in the character of an overseer, and for the hire of two negro women; that the son held a note on the father for six hundred dollars, which had been transferred to him by some third person, — that these two sums were considered as cash paid; and that the remainder was received in a promissory note of the son to the father for three thousand five hundred dollars. There is no proof whatever of the existence of the note of which the son is said to have been the holder, nor of the pretended hire of negroes. The witness says that the son had a negro woman, whose services were worth one hundred dollars a year, but does not state that the father hired her, or that she was in his service. The counsel for the complainants insist, so far as the consideration of the deed rests upon services rendered to the father by the son during his minority, that it is wholly insufficient as against the creditors of the former. Although as a general rule the father is entitled to the services and earnings of his children, resulting from his obligation to support them, yet this is a privilege which the father may waive at his pleasure, or which may be extinguished by operation of law. Such waiver may result from *434an express agreement to that effect, on the part of the father,- or may be implied, from the fact that the conduct of the father went to recognize the minor child as a person sui juris. And where \ there is evidence of any distinct act of emancipation on the part l of the father, as by sending a son forth to shift for himself, neither ’he nor his creditors will be permitted to assert any right to the subsequent earnings of the child so emancipated. Manchester v. Smith, 12 Pick. Rep. 113; Nightingale v. Withington, 15 Mass. Rep. 272; Burlingame v. Burlingame, 7 Cow. Rep. 93; Shute v. Dorr, 5. Wend. Rep. 206. These, however, were all cases where the minor had been permitted by the father to make contracts with third persons on his own account for compensation for his services. And I should much doubt whether a conveyance by a father who was largely indebted at the time to a minor son, in consideration of past services of the son, for which the father had agreed to compensate him, could be sustained against the creditors of the latter; for in general the law considers the child as the servant of - the parent, and as laboring for him, and a promise by the father to pay for such services, although it might be binding on him; should, it seems to me, be regarded as purely voluntary as against his creditors. Brown et al. v. McDonald, 1 Hill’s Chan. Rep. 306. Any other rule might lead to the practice of the grossest fraud upon creditors. It would only be necessary for a debtor of doubtful solvency, having a number of minor children, to make a contract with each, to pay him so much for his services; and then by way of payment, make a conveyance of his whole estate to them, and thus bid defiance to his other creditors. This would be a new mode of giving validity to family settlements. If William Grissom, while/engaged in superintending the plantation of his father, during his minority, had no other claim to compensation than that growing out of a mere agreement with his father, I should hold that the conveyance to him so far as it depended upon such services, was void as against the creditors of the father. It is in evidence, however, that during the period of his services he was a married man; this was of itself a legal emancipation, an$ entitled him to the proceeds of his labor independent of any act of emancipation on the part of the father. If then the father contracted to pay him for such services he would be bound to'do so, and other *435creditors could not complain. When a man marries, he necessarily taires upon himself the care and support of his family; and it is essential to the very structure and independence of civil society, that he should, notwithstanding his minority, have control over his own actions, and be entitled to apply the proceeds of his labor to the support of his family; and so I understand the law to have been settled. 13 Mass. Rep. 469; Taunton v. Plymouth, 15 Mass. 194, 203; 7 Am. Com. Law, 180. The question then is, does the testimony establish any contract between the father and son, with reference to the labor of the latter. There is but one witness on the subject, who states that he knows the son acted as overseer for the father for “ some four or five years,” and that he understood’from the father that the son “was on wages.” When these services commenced or terminated, or what sum was to be paid therefor, is not stated. This testimony is very vague and unsatisfactory; and if the validity of the deed depended solely upon this feature of the case, I should be in doubt what judgment to pronounce.
There are, however, other features connected with the conveyance, which seem to me to stamp it so strongly with the impress of fraud as to leave no doubt about its true character. Among these are:
1. The fact that we find no reckoning between the father and son for the services of the latter, through a period of four or five years, nor until the former was greatly embarrassed with his debts, and on the very eve of total bankruptcy. That the father was largely indebted, and in failing circumstances, at the time of the alleged settlement and conveyance is admitted by the answer of both. t
2. It also appears from the answer that the father has since continued to occupy the land, a part of the time in connection with his son, and afterwards under color of being his tenant. There is no contract in writing or other evidence adduced to show the existence or character of such tenancy. When the same was to commence, how long it was to continue and upon what terms, is left entirely unexplained by either the pleadings or proof.
3. The circumstance that the deed by which the father acquired title to the land' in question was withheld from record until the *436conveyance to the son was made, and then both presented for registration at the same time, would seem to indicate a purpose on the part of the father to conceal his property from the eye of his creditors.
4. It is shown that after the conveyance from the father to the son, the former made a conveyance of the same land in trust for the. indemnity of a person who was his surety upon the very claims which the complainants are seeking to enforce. It is true that it is stated in the answer that the son knew nothing of this latter conveyance, but it is difficult under the circumstances to resist the opposite conclusion. The son was then living with the father, and it would seem probable that he was familiar with his business relations and transactions; and it is almost impossible to conceive of a father of such depravity and obliquity of moral principle as to cheat and defraud his own offspring; and yet such a conveyance was not only a fraud upon the person to whom it was made, if the claim of the son was valid, but equally a fraud upon the son himself, if made without his consent. To extricate the father from this dilemma, we must adopt one of two conclusions: (1) either that the conveyance to the son was merely color-able, and that the title was considered substantially in the father, or (2) that the son knew of and assented to such conveyance in trust, and intended to recognize its validity.
5. I think it can be demonstrated from the statements of the answer, that the parties themselves regarded the deed to William Grissom, the son, as a mere convenience, to be held valid or void ás the interests of the father might suggest. Accordingly, we find that when the land was threatened with an execution under an older judgment, in favor of the Agricultural Bank, against the father, the answer states, that “apprehending a sale under said execution,” the father agreed with the son to give up to him the note for three thousand five hundred dollars, upon the son agreeing to relinquish title to a portion of the land corresponding to the proportion which that sum bore to the whole consideration. But it is not pretended that a sale of any portion of the land was made under that judgment, or that any part of it was ever reconveyed to the father. On the contrary, the son still appears to be the owner of the entire tract of land, so far at least as the title deeds *437go. It appears, then, that three thousand five hundred dollars of the consideration money was agreed to be considered as discharged, because of the apprehension that the land might be made liable for the debt of the father; but that in point of fact it was not so made liable, and that the son still holds the same, and at the same time stands discharged from the debt of three thousand five hundred dollars, without having paid a cent of it. This is a very unsatisfactory mode of establishing the fairness of the consideration of the deed in question.
The general denial in the answer of all fraud is not sufficient to purge the transaction of the suspicion which fastens upon it, by reason of the facts which are admitted. Fraud is a conclusion of law from facts and intentions, and although its existence is denied, if the admitted facts conduce to prove it, they must be held to outweigh the denial. Mulholland v. Hendrick, 1 Beat. R. 280; Hendricks v. Robinson, 2 John. Ch. R. 300; Brogden v. Walker, 2 Har. & John. 292; Cunningham v. Freeborn, 1 Edw. Ch. R. 256. I have sought with eager earnestness to ascertain the true character of this case, and upon the whole I am satisfied, from the facts and circumstances to. which b have adverted, that the sale and conveyance from John to William Grissom, was merely colourable, and was intended to screen the property of the former against his creditors, who it seems were then pressing him to insolvency. I must accordingly declare the deed fraudulent and void as against creditors, and that the land be subjected to the complainants’ judgment. Let a decree be prepared accordingly.